Case 8:20-bk-05283-CED Doc56 Filed 11/04/20 Pageiof3

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

IN RE: RAJ S. AMBAY
Case No.: 8:20-bk-05283-CED
Chapter 11
Subchapter V
/

 

LITHIA OAKS PROPERTIES, LLC’S OBJECTION TO THE
DEBTOR’S AMENDED CHAPTER 11, SUBCHAPTER V PLAN OF
REORGANIZATION DATED OCTOBER 12, 2020
Lithia Oaks Properties, LLC (“Creditor” or “Lithia”) by and through its undersigned
counsel, hereby files its Objection to the Confirmation of Debtor’s Amended Chapter 11,
Subchapter V Reorganization Plan (“Objection”), and as grounds for its objections the Creditor
states:

1. Lithia holds an unsecured claim against the Debtor by virtue of the Debtor’s
guaranty of debt for Ambay Plastic Surgery, P.A. in connection with a commercial lease with the
Creditor.

2. The guaranty is continuing, absolute and unconditional guaranty of payment and
performance.

3. Based upon the guaranty, the Creditor filed an unsecured proof of claim in this case
in the amount of $615,398. No objection has been filed.

4. The Creditor objects to the Debtor’s Confirmation Plan because it fails to take into
account amounts of the Claim not capped by section 502(2)(b).

5. Section 502(2)(6) does not cap damages unrelated to the termination of the lease;

in this case damages in connection with the Ambay Plastic Surgery, P.A.’s failure to complete a

medical office on the premises and to pay damages to the Creditor in the amount of $317,360 in
Case 8:20-bk-05283-CED Doc56 Filed 11/04/20 Page 2of3

connection the Creditor’s demolition of a partly build medical office and the remodel of the space

to make it rentable. See In re Andover Togs, Inc., 231 B.R. 521 (S.D.N.Y. 1999) (Commercial

landlord acted reasonably in completely gutting the floor used by Chapter 11 debtor-tenant in its

garment manufacturing business rather than trying to find successor tenant that could have made

use of this space as it was configured for debtor's business, so that demolition cost was properly

included as component of landlord's lease rejection claim). In re Bob's Sea Ray Boats, Inc., 143

B.R. 229, 231 (Bankr.D.N.D.1992) (court stated that § 502(b)(6) "only includes damages

anticipated to result from a tenant's failure to fill out the lease term. It does not address damages

wholly collateral to the termination event.")

WHEREFORE, the Creditor respectfully requests that this Court issue an order denying

the Debtor’s amended confirmation plan filed October 12, 2020.

Dated: November 4, 2020

Respectfully submitted:

RORY B. WEINER, P.A.
Lumsden Executive Park

635 West Lumsden Road

Brandon, Florida 33511-5911
Telephone: (813) 681-3300
Facsimile: (813) 681-3391
Email: rweiner@roryweiner.com

2d Email: jwallace@roryweiner.com

/s/Rory B. Weiner, Esq.
Florida Bar No. 252300

Counsel for Lithia Oaks Properties, LLC

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing OBJECTION TO CONFIRMATION OF

DEBTOR’S CHAPTER 11, SUBCHAPTER V PLAN OF REORGANIZATION DATED
Case 8:20-bk-05283-CED Doc56 Filed 11/04/20 Page 3of3

NOVEMBER 4, 2020, was electronically filed with the U.S. Bankruptcy Court on November 4,
2020; that copies were provided via CM/ECF to registered users participating in this case; and that
true and correct copies were sent via first class U.S. Mail, postage prepaid, to the addresses below
on this 4" day of November , 2020:

Raj S. Ambay
3625 Little Rd.
Lutz, FL 33548
Debtor

Sticher, Riedel, Blain & Postler, P.A.
Edward J. Peterson, Esq.

110 E. Madison Street, Suite 200
Tampa, FL 33602

Attorney for Debtor

Ruediger Mueller
1112 Watson Ct.
Reunion, FL 34747
Trustee

Nicole Peair, Esq.

Office of the US Trustee
Timberlake Annex

501 E. Polk St., Ste. 1200
Tampa, FL 33602

U.S. Trustee

By: /s/ Rory B. Weiner, Esq.

Florida Bar No. 252300

Attorney for Creditor Lithia Oaks Properties,
LLC
